Judgment of the Supreme Court, Richmond County, dated December 16, 1965, reversed insofar as appealed from, on the law and the facts, and new trial ordered, except with respect to the claim for property damage, with costs to abide the event. Findings of fact in the oral decision below inconsistent herewith are reversed. In our opinion, the evidence was sufficient to present a ease for the jury on the issue of proximate cause. Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.